Citation Nr: 1041838	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-36 311	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction 
(ED), including secondary to major depressive disorder.

2.  Entitlement to an earlier effective date of October 7, 2004, 
for the grant of a 100 percent rating for the major depressive 
disorder (the current effective date for this rating is December 
4, 2004).

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU), also since October 7, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the military from September 
1966 to September 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  Jurisdiction over the 
claims since has been transferred to the RO in St. Petersburg, 
Florida.  

In January and February 2005, the RO issued rating decisions 
denying the Veteran's claim for a TDIU since October 7, 2004.  
And in March 2005, the RO increased the rating for his major 
depressive disorder from 30 to 100 percent effective December 4, 
2004, and continued to deny his claim for a TDIU.  He appealed, 
requesting an earlier effective date of October 7, 2004 for this 
100 percent rating for his major depressive disorder and a TDIU 
from that same earlier date.

In June 2007, the RO also denied the Veteran's claim for service 
connection for ED.

Additional claims for special monthly compensation (SMC) for loss 
of use of a creative organ (on account of the ED) and for service 
connection for high blood pressure (that is, persistently 
elevated, so for hypertension), including as secondary to Agent 
Orange exposure, have been raised by the record but not initially 
adjudicated by the RO as the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
these additional claims, and they are referred to the RO for 
appropriate development and consideration.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995) (the Board generally does not have 
jurisdiction over an issue not yet adjudicated by the RO).

In this decision, the Board is deciding (indeed granting) the 
Veteran's claims for an earlier effective date of October 7, 
2004, for the 100 percent rating for his major depressive 
disorder and for a TDIU as of that same date.

Regrettably, though, the Board has to remand his remaining claim 
for service connection for ED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


FINDINGS OF FACT

The RO received the Veteran's claim for an increased rating for 
his major depressive disorder on February 23, 2005.  And 
resolving all reasonable doubt in his favor, there is probative, 
i.e., competent and credible, medical evidence in the file 
indicating his major depressive disorder had caused total 
occupational and social impairment since October 7, 2004 - so 
within one year immediately preceding the receipt of that claim 
for a higher rating for this disability.


CONCLUSIONS OF LAW

1.  The criteria are met for an earlier effective date of October 
7, 2004, for the 100 percent rating for the major depressive 
disorder.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.400 (2010).

2.  The criteria also are met for a TDIU since October 7, 2004.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.1-4.14, 4.15, 4.16, 4.18, 4.19, 4.125-4.130, Diagnostic Code 
9434 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Here, though, the Board need not 
discuss whether there has been VCAA compliance because the claims 
are being granted - in full, regardless.  See, e.g., 38 C.F.R. § 
20.1102 (2010) (harmless error).  See also Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

II.  Entitlement to an Earlier Effective Date of October 7, 2004 
for the 100 Percent Disability Rating for the Major Depressive 
Disorder

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

In a claim for an increased rating, unless specifically provided 
otherwise, the effective date of an award based on a claim for 
increase shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An 
effective date for a claim for increase may be granted prior to 
the date of claim if it is factually ascertainable that an 
increase in disability had occurred within one year from the date 
of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1) and 
(2).  Thus, the two determinative issues in any claim of 
entitlement to an earlier effective date for increased 
compensation are:  (1) the date of the claim and (2) the date of 
entitlement to an increase.  



It follows that three possible effective dates may be assigned 
depending on the facts of the particular case:  (1) if an 
increase in disability occurs after the claim is filed, the date 
that the increase is shown to have occurred (date entitlement 
arose) (38 C.F.R. § 3.400(o)(1)); or (2) if an increase in 
disability precedes the claim by a year or less, the date that 
the increase is shown to have occurred (factually ascertainable) 
(38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability 
precedes the claim by more than a year, the date that the claim 
is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  See 
Harper v. Brown, 10 Vet App 125, 126 (1997).

With this in mind, the RO received the Veteran's claim for a 
disability rating higher than 30 percent for his service-
connected major depressive disorder on February 23, 2005.  The RO 
subsequently granted this claim - increasing his disability 
rating for this condition to 100 percent as of December 4, 2004, 
in the process determining this was the earliest date it was 
factually ascertainable he met the applicable diagnostic criteria 
for this higher rating.

The relevant temporal focus for adjudicating the level of 
disability of an 
increased-rating claim is from one year before the claim for a 
higher rating was filed - so, in this case, since February 23, 
2004 (since the Veteran filed this claim on February 23, 2005) - 
until VA makes a final decision on the claim.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Mental disorders are evaluated under a general rating formula 
found at 38 C.F.R. § 4.130.  The fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) provides guidance for the nomenclature 
employed in 38 C.F.R. § 4.130.

When evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the DSM-IV criteria, a 30 percent rating is 
warranted for major depressive disorder when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks, (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to symptoms such as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, and recent events).  38 C.F.R. § 
4.130.



The next higher rating of 50 percent is warranted when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

An even higher 70 percent rating is warranted when there is 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking, or 
mood, due to symptoms such as: suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.



The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  But the list of symptoms is not 
exhaustive and permits consideration of other symptoms and 
contemplates the effect of those symptoms on the claimant's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. §§ 4.2, 4.6.

In determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether the Veteran has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11 (2001).

In evaluating the evidence, the Board also has considered various 
Global Assessment of Functioning (GAF) scores contained in the 
DSM-IV, which clinicians have assigned. A GAF score is a scaled 
rating reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DSM-IV at 32).  An examiner's classification of the level 
of psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  See 
generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed person avoid friends, 
neglects family, and is unable to work).  DSM-IV at 46-47.

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job)."  
Id.

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.

A score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships."  Id.

Turning back now to the facts of this particular case.  In 
support of his claim for a higher rating for his major depressive 
disorder, the Veteran submitted a December 2004 report prepared 
by a clinical psychologist, Dr. G.E.B.  The report indicated it 
was an evaluation of the Veteran's psychological status 
since October 7, 2004.  The report then noted that, on 
psychological testing, he had scored a 29 on the Beck Depression 
Inventory - II, which was indicative of very severe depression.  
His MMPI-2 also was valid and showed he was open and honest while 
taking the test.  As well, his depression and anxiety levels were 
such that he had a very difficult time dealing with even minor 
stressors.  He was feeling helpless, hopeless, and hapless and 
experiencing mild-to-moderate suicidal ideation.  His 
psychological testing indicated severe symptoms that were 
interfering significantly with his day-to-day functioning.

Further, according to the report, the Veteran's disability 
warranted a GAF score of only 40.  He was suffering from severe 
depression such that he had an abnormally depressed mood most of 
the day, nearly every day, and had lost interest and pleasure 
most of the day - for at least two weeks.  He also had appetite 
and weight changes, abnormal sleep disturbance, abnormal 
agitation, activity disturbance, abnormal fatigue or loss of 
energy, abnormal self reproach and inappropriate guilt, abnormal 
poor concentration and indecisiveness, and abnormal morbid 
thoughts of death and suicide.  



The report goes on to indicate the Veteran's disability caused 
marked functional impairments and disabling physical symptoms 
such as disturbance of sleep, appetite, weight, energy, and 
psychomotor activity, as well as disabling psychological symptoms 
such as apathy, feelings of worthlessness, and suicidal ideation.  
The remaining portion of the report noted several additional 
impairments in function (both socially and occupationally) - 
including 
loss of interest in pleasure indicating a reduced capacity to 
experience pleasure, in turn affecting his everyday life.  The 
resulting lack of motivation had been crippling.  His disability 
and work environment had lead him to feel extremely negative, 
helpless, and hopeless, and his negative thinking caused by 
depression could become extremely dangerous and had led to self-
defeating and suicidal thoughts, which could lead to suicidal 
behavior.  As well, he exhibited abnormally poor concentration or 
indecisiveness and had become easily mentally fatigued when asked 
to read, study, or solve complicated problems.  He had marked 
forgetfulness, which interfered with his ability to work.  His 
abnormal morbid thoughts of death or suicide were quite severe - 
which was highly correlated with suicidal behavior and 
hopelessness.  His condition had become static, so not likely to 
improve and was expected to last longer than a year.  He was 
unable to provide useful and efficient service in his current or 
any other occupation.  If the Veteran were to continue working in 
his then current occupation, concluded this examiner, the Veteran 
would likely be a danger to himself or others.

So although this report is dated December 4, 2004, it clearly 
indicates it reflects the Veteran's severely debilitated mental 
status since October 7, 2004.  And, therefore, it is probative 
(i.e., competent and credible) medical evidence establishing his 
major depressive disorder had caused total occupational and 
social impairment such that he had met the requirements for the 
higher 100 percent disability rating, since that earlier date - 
October 7, 2004.  Therefore, he is entitled to this higher rating 
as of that earlier date, especially resolving all reasonable 
doubt concerning this in his favor.  38 C.F.R. § 4.3.



III.  Entitlement to a TDIU since October 7, 2004

Since the Board has determined the Veteran's major depressive 
disorder had caused total occupational and social impairment 
since October 7, 2004 (rather than just since December 4, 2004, 
the date of receipt of his claim for a higher rating for this 
disability), this necessarily also means his 
major depressive disorder precludes him from obtaining and 
maintaining substantially gainful employment so as to also 
warrant a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 
4.19.

On June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. 
No. 6-99, which addressed questions related to whether a claim 
for a TDIU may be considered when a schedular 100 percent rating 
is already in effect for one or more service-connected 
disabilities.  Essentially, that OGC precedent opinion held that 
receipt of a 100 percent schedular rating for a service-connected 
disability rendered moot any pending claim for a TDIU, requiring 
dismissal of the TDIU claim.  See also Green v. West, 11 Vet. 
App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) 
(dismissal is the proper remedy to employ when an appeal has 
become moot).

But in view of the issuance by the United States Court of Appeals 
for Veterans Claims of its decision in Bradley v. Peake, 22 Vet. 
App. 280 (2008), which takes a position contrary to the one 
reached in the OGC precedent opinion, the General Counsel 
recently took action to withdraw that prior opinion.  Although no 
additional disability compensation may be paid when a total 
schedular disability rating is already in effect, the Court's 
decision in Bradley recognizes that a separate award of a TDIU 
predicated on a single disability may form the basis for an award 
of SMC, which is contrary to the holdings in VA O.G.C. Prec. Op. 
No. 
6-99.



The Board therefore is also granting, rather than dismissing as 
moot, the TDIU claim since the total occupational and social 
impairment due to the service-connected major depressive disorder 
also is reason to grant a TDIU inasmuch as the severity of this 
disability precludes the Veteran from engaging in all forms of 
employment that is substantially gainful.  See Faust v. West, 13 
Vet. App. 342 (2000); Moore v. Derwinski, 1 Vet. App. 356, 359 
(1991); and VA Adjudication Procedure Manual, M21-1, Part VI, 
paragraph 7.09(a)(7).


ORDER

The higher 100 percent schedular rating for the major depressive 
disorder is granted from an earlier effective date - since 
October 7, 2004 (rather than just since December 4, 2004), 
subject to the laws and regulations governing the payment of VA 
compensation.

The claim for a TDIU is granted, too, also since October 7, 2004, 
and also subject to the laws and regulations governing the 
payment of VA compensation.


REMAND

The Veteran is additionally claiming he has ED on account of 
(i.e., secondary to) the medications prescribed for treatment if 
his service-connected major depressive disorder.  See his 
representative's September 2010 Written Brief Presentation.

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis. See 38 C.F.R. 
§ 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).



In order to establish entitlement to service connection on this 
secondary basis, there must be:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service- connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. 
West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 
158 (1998).

In January 2009, in support of this claim, the Veteran submitted 
an article indicating anti-depressants may have sexual side 
effects.  While this is not a sufficient basis, in and of itself, 
upon which to grant service connection, it is competent, relevant 
evidence in support of this claim.  See Mattern v. West, 12 Vet. 
App. 222, 228 (1999) (a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional").  See, too, Rucker v. Brown, 10 Vet. App. 67, 73-
74 (1997) (holding that evidence from scientific journal combined 
with doctor's statements was "adequate to meet the threshold test 
of plausibility").  However, the RO had issued the SOC concerning 
this claim in July 2008, so prior to the receipt of this 
additional evidence, and it has not since been addressed in a 
supplemental SOC (SSOC).  The Veteran has not waived this right 
to have the RO initially consider this additional evidence, 
rather than the Board, so this is the first reason the Board must 
remand this claim.  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 
20.1304(c); see also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

It also would be helpful to deciding this claim to obtain a 
medical nexus opinion concerning this purported correlation 
between the medications taken to treat the service-connected 
major depressive disorder and the ED.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994) (indicating medical nexus evidence is needed 
to associate the claimed condition with the service-connected 
disability).  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4) (VA 
must obtain an examination and nexus opinion when necessary to 
fairly decide a claim).



Accordingly, this remaining claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA examination 
to obtain a medical opinion indicating the 
likelihood (very likely, as likely as not, or 
unlikely) his ED is proximately due to, the 
result of, or chronically aggravated by the 
medication prescribed for treatment of his 
service-connected major depressive disorder.  
In providing this requested opinion, the 
examiner should also consider and discuss the 
medical literature of record indicating anti-
depressants may have sexual side effects.

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

The examiner must discuss the rationale for 
all opinions expressed, whether favorable or 
unfavorable, if necessary citing to specific 
evidence in the record.

The claims file, including a complete copy of 
this remand, must be made available to the 
examiner for review of the Veteran's 
pertinent medical and other history.

2.  Then readjudicate the claim for service 
condition for ED in light of the additional 
evidence.  If this claim is not granted to 
the Veteran's satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to submit additional evidence 
and/or argument in response before returning 
the file to the Board for further appellate 
consideration of this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


